ACP Strategic Opportunities Fund II SC TO I EX-99. (F) EXHIBIT (F) ONLY COMPLETE THIS FORM IF YOU WISH TO CANCEL THE INSTRUCTIONS YOU SUBMITTED ON YOUR LETTER OF TRANSMITTAL NOTICE OF WITHDRAWAL OF TENDER Regarding Units in ACP Strategic Opportunities Fund II, LLC Tendered Pursuant to the Offer to Purchase Dated July 1, 2013 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS NOTICE OF WITHDRAWAL MUST BE RECEIVED BY PINNACLE FUND ADMINISTRATION BY, 11:59 PM, EASTERN TIME, ON JULY 31, 2013, UNLESS THE OFFER IS EXTENDED. Complete This Notice of Withdrawal And Return To: Pinnacle Fund Administration, LLC Attn: Dan Uttaro 15720 John J. Delaney Drive, Suite 206 Charlotte NC 28277 PH: 704-927-5402 FX: 704-752-8997 For Additional Information: Phone: (610) 688-4180 Cancel Tender Page 1 of 3 43 ACP Strategic Opportunities Fund II, LLC NOTICE OF WITHDRAWAL OF TENDER Ladies and Gentlemen: The undersigned wishes to withdraw the tender of its limited partnership units, or the tender of some of such units, for purchase by the ACP Strategic Opportunities Fund II, LLC that previously was submitted by the undersigned in a Letter of Transmittal dated . Such tender was in the amount of: ¨ All of the undersigned’s entire limited partnership units. ¨ A portion of the undersigned’s limited partnership units expressed as a specific dollar value or number of units. $ or (number of units) The undersigned recognizes that upon the submission on a timely basis of this Notice of Withdrawal of Tender, properly executed, the units in the Fund previously tendered will not be purchased by the Fund upon expiration of the tender offer described above. FAX OR MAIL TO: Pinnacle Fund Administration, LLC Attn: Dan Uttaro 15720 John J. Delaney Drive, Suite 206 Charlotte NC 28277 PH: 704-927-5402 FX: 704-752-8997 Cancel Tender Page 2 of 3 44 NOTICE OF WITHDRAWAL OF TENDER SIGNATURE(S): FOR INDIVIDUAL INVESTORS AND JOINT TENANTS: FOR OTHER INVESTORS: Signature (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Print Name of Investor Print Name of Investor Signature (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Joint Tenant Signature if necessary (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Print Name of Signatory and Title Print Name of Joint Tenant Co-signatory if necessary (SIGNATURE OF OWNER(S) EXACTLY AS APPEARED ON SUBSCRIPTION AGREEMENT) Print Name and Title of Co-signatory Date: Cancel Tender Page 3 of 3 45
